Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 16/869,612. Claim(s) 1-13 are currently pending and have been examined.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on May 16, 2019, which, a certified copy of the instant application has been filed. However, this priority is not perfected since an English certified copy of the application must be filed to perfect this priority.

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 05/08/2020, 02/11/2022, and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 recites “…of useful information useful for the user to the user. “ The term " useful information" in claim 11 is a relative term which renders the claim indefinite. The term " useful information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner, respectfully, notes that at most paragraph 0071 in applicant’s specification merely mentions that the useful information is information useful for an occupant of a vehicle and includes for example, bargain information when the visit destination facility V is a shopping center, information on a gate through which a vehicle can easily exit when the parking facility PA has a plurality of gates, information on a position in the boarding/alighting area 320 at which an occupant may easily board a vehicle that has exited from the parking lot PA  and arrived at the stop area 310, and the like, however, the specification does not provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary as to how to interpret “useful information.” Examiner, suggest either amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. Therefore, the term “useful information,” in dependent claim 11 is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 12-13 recites an entity that is able to receive an exit reservation time, which, the entity will then confirm the reservation time for the parked vehicle. The entity can also receive an reservation exit time for a vehicle that has not been designated for the parking area. Independent Claim(s) 1 and 12-13 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). Independent Claim(s) 1 and 12-13 recites “receive designation of an exit reservation time at which a vehicle will exit a parking lot,” “confirm presence or absence of the designation of the exit reservation time for a vehicle to be parked in the parking lot,” “receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time with respect to an unreserved vehicle for which it is confirmed that the exit reservation time has not been designated before a user alights from the unreserved vehicle to be parked in the parking lot,” step(s)/function(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions).  For instance, in this case, Independent Claim(s) 1 and 12-13, are similar to an entity receiving a reservation exit time for a parked vehicle, which, the entity is able to confirm the presence or absence of the designation of the exit reservation time for the vehicle. The mere recitation of generic computer components (Claim 1: a processor and a memory; Claim 12: a computer; and Claim 13: a computer-readable non-transitory storage medium and a computer) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12-13 recites the above abstract idea(s).

	Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “receiving,” “confirming,” and “receiving,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a processor and a memory; Claim 12: a computer; and Claim 13: a computer-readable non-transitory storage medium and a computer). Examiner, notes, that the processor, memory, computer, and computer-readable non-transitory storage medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements are being used in their ordinary capacity for merely receiving, confirming, and receiving, information, which is no more than “applying,” the judicial exception.  Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	
	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment. Thus, even when viewed as a whole, nothing in the claims
adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are
ineligible.

	Claim(s) 2 and 11: The various metrics of Claim(s) 2 and 11 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 3: The additional limitation of “receiving,” and “providing,” is further directed to a certain method of organizing human activity, as described in Claim 1. The on-board input device, terminal input device, and terminal device, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “wherein receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time,”  step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 3 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 4: The additional limitation(s) of describing “guiding,” “guiding,” and “receiving,”  is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “guide the vehicle to a target position,” and “in a case where the exit reservation time of the unreserved vehicle is reserved at an alighting place where a user alights, in front of which congestion does not occur, guiding the vehicle to the target position comprises starting guidance of the unreserved vehicle after receiving the designation of the exit reservation time,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the processor, vehicle, on-board input device, and the terminal input device. Examiner, notes that the processor, vehicle, on-board input device, and terminal input device management device are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “vehicle,” guiding, indicates a “field-of-use,” within the technological environment of providing instructions to a vehicle for parking in a parking lot. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move a vehicle. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link guiding the vehicle, which, does no more than merely confine the use of the abstract idea to guiding the vehicle to move to a certain position for exiting a parking lot and thus fails to add an inventive concept to the claims. For the reasons described above with respect to Claim 4 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 5. The additional limitation of “assigning,” “assigning,” and “causing,” is further directed to a certain method of organizing human activity, as described in Claim 1. The processor, on-board input device, terminal input device, and vehicle are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “assign different usage conditions of the parking lot according to presence or absence of designation of the exit reservation time,” “in a case where the designation of the exit reservation time of the unreserved vehicle is not received,” “assigning the usage conditions comprises causing the unreserved vehicle to be parked under usage conditions in a case where it is confirmed that there is no designation of the exit reservation time,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Examiner, further, notes that the “vehicle,” causing, indicates a “field-of-use,” within the technological environment of providing instructions to a vehicle for parking in a parking lot. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move a vehicle. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link guiding the vehicle, which, does no more than merely confine the use of the abstract idea to guiding the vehicle to move to a certain position for parking thus failing to add an inventive concept to the claims. Therefore, for the reasons described above with respect to Claim 5, respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation of “guiding,” is further directed to a certain method of organizing human activity, as described in Claim 1. The processor, on-board input device, and terminal input device, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “not to start the guidance of the unreserved vehicle in a case where the designation of the exit reservation time of the unreserved vehicle is not received,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 6 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 7: The additional limitation of “giving,” is further directed to a certain method of organizing human activity, as described in Claim 1. The processor, on-board input device, and terminal input device, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “give notification of information,” and “in a case where the unreserved vehicle in congestion is to be parked in the parking lot, giving the notification comprises giving notification of a request for designation of the exit reservation time,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 7 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 8: The additional limitation of “giving,” is further directed to a certain method of organizing human activity, as described in Claim 1. The terminal input device is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “wherein, in a case where the unreserved vehicle is to be parked in the parking lot in the alighting place where the user alights, in front of which congestion is not occurring, giving the notification comprises giving notification of a request for designation of the exit reservation time after the user has alighted from the unreserved vehicle,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 9: The additional limitation of “giving,” “inputting,” and “giving,” is further directed to a certain method of organizing human activity, as described in Claim 1. The processor and terminal input device, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “wherein, in a case where input of the exit reservation time from the user has been received before the user alights from the unreserved vehicle,” and “not to give the notification of the request for designation of the exit reservation time,” and “give the notification of information related to the receive exit reservation time,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation of “confirming,” and “giving,” is further directed to a certain method of organizing human activity, as described in Claim 1. The processor is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “in a case where it is confirmed that the exit reservation time has been designated,”  and “a reserved vehicle in the congestion is to be parked in the parking lot, giving the notification comprises giving notification of the confirmed exit reservation time to the reserved vehicle,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-11 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, do not provide an inventive concept. Therefore, Claim(s) 1-13 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7,  and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (US 2017/0329342) in view of Chatterjee et al. (US  2004/0068433).
	Regarding Claim 1, Kazama, teaches a parking lot management apparatus comprising:
a processor. (Paragraph 0031)(Kazama teaches a CPU (i.e., processor))
a memory storing program instructions executable by the processor to (Paragraph(s) 0031-0032)(Kazama teaches a CPU and a memory that stores various types of data and programs):
receive designation of an exit reservation time at which a vehicle will exit a parking lot. (Paragraph(s) 0027, 0034, and 0035)(Kazama teaches a user terminal which is a terminal system such as a smartphone or a car navigation system. The user terminal is able to exchange information with the control center and transmit reservation information to the control center, see paragraph 0027. Kazama, further, teaches that the reservation information can include reservation time information for a user to park the vehicle, which, the time information includes entry-exit information that is input by the user into the user terminal for reserving parking for the vehicle)
confirm presence or absence of the designation of the exit reservation time for a vehicle to be parked in the parking lot. (Paragraph 0035-0036)(Kazama teaches that the management system can identify if the reservation time is input by the user such as the entry-exit information for making a reservation of parking the vehicle. The system can determine when the reservation time is not input for a parking space. The system can also determine that the parking place is crowded at the time, such that the reservation time is different from the reservation time entered by the user, which, the times are different so that the user will be requested to shift the reservation time to come to the parking place (i.e., confirm presence or absence of the designation of the exit reservation time for a vehicle to be parked in the parking lot))
wherein

	With respect to the above limitations: while Kazama teaches a user terminal that is able to provide reservation information such as a reservation time for parking a vehicle. Kazama, further, teaches that the system can identify if the reservation time is input by the user such as entry-exit information for the reservation. The system also determine if the reservation information matches the reservation time information for that parking space. However, Kazama, doesn’t explicitly teach that the unreserved vehicle will enter an exit reservation time for a vehicle that has been determined to not be designated prior to a user alighting the vehicle. 
	But, Chatterjee et al. in the analogous art of parking reservations, receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time with respect to an unreserved vehicle for which it is confirmed that the exit reservation time has not been designated before a user alights from the unreserved vehicle to be parked in the parking lot. (Paragraph(s) 0087 and 0099)(Chatterjee et al. teaches a user will arrive at a parking spot, which, the system will check if there is an advanced reservation for the user. If the system finds that the user doesn’t have an advanced reservation then the subscriber will then log into the reservation system to provide a parking request that includes venue identification information and time information. The time information will indicate the date, expected time of arrival, and the expected duration of the parking (i.e., exit reservation time))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama, by incorporating the teachings of a determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a more user-friendly parking system to a parking user. (Chatterjee et al.: Paragraph 0016)

	Regarding Claim 2, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 1 and wherein receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time in a case where the unreserved vehicle is in congestion which occurs in front of an alighting place. (Paragraph(s) 0027, 0034, and 0036)(Kazama teaches that when the parking place is crowded and the reservation time which is the reservation time is different from the reservation time entered by the user, then the user will be provided with detailed information for shifting the reservation time (i.e., designation of the exit reservation time). Examiner, respectfully, notes that the parking place includes a position where a user can get in or out the vehicle (i.e., alighting place))

	Regarding Claim 3, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 1 and wherein receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time from an on-board input device provided in the vehicle or a terminal input device provided in a terminal device possessed by a user of the vehicle. (Paragraph(s) 0027, 0034, and 0035)(Kazama teaches a user terminal which is a terminal system such as a smartphone (i.e., terminal input device provided in a terminal device possessed by a user of the vehicle) or a car navigation system (i.e., on-board input device provided in the vehicle). Kazama, further, teaches that the reservation information can include reservation time information for a user to park the vehicle, which, the time information includes entry-exit information that is input by the user into the user terminal for reserving parking for the vehicle.)
	
	Regarding Claim 4, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 3 and wherein
the program instructions are further executable by the processor to:
guide the vehicle to a target position. (Paragraph(s) 0029 and 0048); and (Claim 1)(Kazama teaches that the vehicle will be guided to a certain parking space based on the users reservation information)
in a case where the exit reservation time of the unreserved vehicle is reserved at an alighting place where a user alights, in front of which congestion does not occur. (Paragraph(s) 0034, 0044, and  0046-0048)(Kazama teaches that a user via a user terminal can transmit a parking reservation for vehicle 12B. The system will then guide vehicle 12B to the parking space based on routes designated. Examiner, also, notes that the passenger space is not crowded (i.e., congestion does not occur), see paragraph 0034. Examiner, further, notes that the reservations can be made while the vehicles are located in the passenger space 140A, which, the passenger space is for the user who gets in or out of the vehicle (i.e., alighting place)) 
guiding the vehicle to the target position comprises starting guidance of the unreserved vehicle after receiving the designation of the exit reservation time from the on-board input device or the terminal input device. (Paragraph(s) 0027, 0034, and 0035); and (Claim 1)(Kazama teaches after a vehicle arrives at a passenger space and a passenger gets off the vehicle, the guiding system will guide the vehicle to a parking space based on the reservation information, see Claim 1. Kazama, also, teaches a user terminal which is a terminal system such as a smartphone (i.e., terminal input device provided in a terminal device possessed by a user of the vehicle) or a car navigation system (i.e., on-board input device provided in the vehicle). Kazama, further, teaches that the reservation information can include reservation time information for a user to park the vehicle, which, the time information includes entry-exit information that is input by the user into the user terminal for reserving parking for the vehicle, which, will be provided to the management system control center)

	Regarding Claim 7, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 3 and wherein:
the program instruction are further executable by the processor to give notification of information. (Paragraph(s) 0027)(Kazama teaches a user terminal that is able to transmit detailed reservation information back and forth with a central center, which, the central center includes a CPU (i.e., processor))
in a case where the unreserved vehicle in congestion is to be parked in the parking lot, giving the notification comprises giving notification of a request for designation of the exit reservation time to the on-board input device before giving the notification to the terminal device. (Paragraph(s) 0027, 0034, and 0036)(Kazama teaches that when the parking place is crowded and the reservation time which is the reservation time is different from the reservation time entered by the user (i.e., unreserved vehicle in congestion) then the user will be provided with detailed information for shifting the reservation time. The reservation time includes entry and exit information and the user terminal can consist of a car navigation system)

	Regarding Claim 12, Kazama/Chatterjee et al., a parking lot management method, using a computer, comprising:
receiving designation of an exit reservation time at which a vehicle will exit a parking lot. (See, relevant rejection of Claim 1(b)(a))
confirming presence or absence of designation of the exit reservation time for a vehicle intended to be parked in the parking lot. (See, relevant rejection of Claim 1(b)(b))
wherein
receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation  time in a case where an unreserved vehicle for which it is confirmed that the exit reservation time has not been designated is in congestion which occurs in front of an alighting place where a user alights from a vehicle to be parked in the parking lot. (See, relevant rejection of Claim 1(b)(c)(i))

	Regarding Claim 13, Kazama/Chatterjee et al., a computer-readable non-transitory storage medium storing a program causing a computer to:
receive designation of an exit reservation time at which a vehicle will exit a parking lot. (See, relevant rejection of Claim 1(b)(a))
confirm presence or absence of designation of the exit reservation time for a vehicle intended to be parked in the parking lot. (See, relevant rejection of Claim 1(b)(b))
wherein
receiving the designation of the exit reservation time comprises receiving the designation of the exit reservation time in a case where an unreserved vehicle for which it is confirmed that the exit reservation time has not been designated is in congestion which occurs in front of an alighting place where a user alights from a vehicle to be parked in the parking lot. (See, relevant rejection of Claim 1(b)(c)(i))

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (US 2017/0329342) in view of Chatterjee et al. (US  2004/0068433), as applied to Claim 4, and further in view of Xiang (CN108172018A).
	Regarding Claim 5, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 4.
	However, Kazama/Chatterjee et al.,  doesn’t explicitly teach wherein
the program instructions are further executable by the processor to assign different usage conditions of the parking lot according to presence or absence of designation of the exit reservation time.
in a case where the designation of the exit reservation time of the unreserved vehicle is not received from the on-board input device or the terminal input device, assigning the usage conditions comprises causing the unreserved vehicle to be parked under usage conditions in a case where it is confirmed that there is no designation of the exit reservation time
	But, Xiang in the analogous art of parking, teaches wherein 
the program instructions are further executable by the processor to assign different usage conditions of the parking lot according to presence or absence of designation of the exit reservation time. (Page 4, “Charging rules for non-subscription users,”) and (Page 5, “The information prompting subsystem 400 may be installed…,”)(Xiang teaches a parking lot client can provide a reservation for parking, which, includes a parking time period for a start and end time. Xiang, further, teaches that the parking system can determine a pricing constraint (i.e., usage conditions), which, consist of charging rules for a non-subscription user such as paying a penalty fee for a parking space)
in a case where the designation of the exit reservation time of the unreserved vehicle is not received from the on-board input device or the terminal input device, assigning the usage conditions comprises causing the unreserved vehicle to be parked under usage conditions in a case where it is confirmed that there is no designation of the exit reservation time. (Page 4, “Non-reservation users occupy…,”); and (Page 7, “If the vehicle is not a reserved vehicle..,”)(Xiang teaches if a vehicle is not a reserved vehicle of the reserved parking space, the joint constraint mechanism of the restraint subsystem will calculate and update the non-reserved credits and charge for the reserved parking space. Examiner, respectfully, notes that the constraint subsystem is able to configure a pricing constraint for parking in a space that is used for non-reserved vehicle, see Page 3, “The constraint subsystem 200…,” Page 4, “The price constraint mechanism…,” and “Non-reservation users occupy a reserved parking space…,”))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama, determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of assigning pricing constraints to parking spaces for unreserved and reserved users, which, an unregistered user will park in the parking space subject to the unreserved rules of Xiang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the experience of users using a parking lot to help schedule scarce parking spaces. (Xiang: Page 1, “In order to resolve the scheduling…,”)

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (US 2017/0329342) in view of Chatterjee et al. (US  2004/0068433), as applied to Claim 4, and further in view of  Horinouchi (JP2011003026A).
	Regarding Claim 6, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 4.
	However, Kazama/Chatterjee et al., do not explicitly teach the program instructions are further executable by the processor not to start the guidance of the unreserved vehicle in a case where the designation of the exit reservation time of the unreserved vehicle is not received from the on-board input device or the terminal input device. 
	But, Horinouchi in the analogous art of parking, teaches the program instructions are further executable by the processor not to start the guidance of the unreserved vehicle in a case where the designation of the exit reservation time of the unreserved vehicle is not received from the on-board input device or the terminal input device. (Paragraph 0030); and (Fig. 2, 201)( Horinouchi teaches a route guidance apparatus that can provide a reservation request, which, the system will then notify a route guidance to the route guidance apparatus for guiding the vehicle to the parking space, see paragraph(s) 0030-0032. Horinouchi, further, teaches that if the reservation management doesn’t receive a reservation request from the route guidance apparatus then the system will continue to loop until a reservation request is received (i.e., not to start the guidance of the unreserved vehicle in a case where the designation of the exit reservation time of the unreserved vehicle is not received). Examiner, respectfully, notes that the reservation request includes a time of arrival and a scheduled use time, see paragraph 0017)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama, determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of not providing a guidance route until a reservation request is received from a user’s navigation device of Horinouchi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent parking users from wasting parking time by preventing parking users arriving in a parking lot that doesn’t have any available parking spaces. (Horinouchi: Paragraph(s) 0004-0006)

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (US 2017/0329342) in view of Chatterjee et al. (US  2004/0068433), and further in view of Muramatsu (JP2015176468A).
Regarding Claim 8, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 7.
However, Kazama/Chatterjee et al., do not explicitly teach wherein, in a case where the unreserved vehicle is to be parked in the parking lot in the alighting place where the user alights, in front of which congestion is not occurring, giving the notification comprises giving notification of a request for designation of the exit reservation time to the terminal input device after the user has alighted from the unreserved vehicle. 
But, Muramatsu in the analogous art of parking, teaches wherein, in a case where the unreserved vehicle is to be parked in the parking lot in the alighting place where the user alights, in front of which congestion is not occurring, giving the notification comprises giving notification of a request for designation of the exit reservation time to the terminal input device after the user has alighted from the unreserved vehicle. (Paragraph(s) 0014 and 0022)(Muramatsu teaches a system that can determine if the vehicle is within a congested area. Muramatsu, further, teaches that a user terminal is in communication with a management center device. Muramatsu, also, teaches that a user is able to input a scheduled departure time when the user departs from the boarding place such as providing the scheduled departure time when visiting the store or when the return time is near (i.e., after the user has alighted from the unreserved vehicle). Examiner, notes that the system can determine if the users have priority to park in the parking spaces (i.e., unreserved), see paragraph(s) 0022, 0038, and 0055)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama, determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of providing a user a notification to provide a scheduled departure time after the user exits the vehicle of Muramatsu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve parking user experience by adjusting the scheduled departure time between the user and the parking management center. (Muramatsu: Paragraph 0005)

Regarding Claim 9, Kazama/Chatterjee et al./Muramatsu, teaches all the limitations as applied to Claim 8.
However, Kazama/Chatterjee et al., do not explicitly teach wherein, in a case where input of the exit reservation time from the user has been received before the user alights from the unreserved vehicle, the program instructions are further executable by the processor to not give the notification of the request for designation of the exit reservation time to the terminal input device and give the notification of information related to the receive exit reservation time to the terminal input device. 
But, Muramatsu in the analogous art of parking, teaches wherein, in a case where input of the exit reservation time from the user has been received before the user alights from the unreserved vehicle, the program instructions are further executable by the processor to not give the notification of the request for designation of the exit reservation time to the terminal input device and give the notification of information related to the receive exit reservation time to the terminal input device. (Paragraph(s) 0030-0031 and 0042-0043)( Muramatsu teaches the user is able to provide a scheduled departure time to the management center at any time during the parking process, see paragraph 0014. Muramatsu, further, teaches that the system can determine if the vehicle is able to arrive at the boarding position prior to the departure time and if the system determines that the vehicle can not arrive at the boarding palace by the predetermined scheduled time then a proposed means will give the predetermined user a new scheduled time of departure (i.e., give the notification of information related to the receive exit reservation time), which, the user is able to agree to the new scheduled departure time. Examiner, respectfully, notes based on applicant’s specification, paragraph 0060, recites “Information related to the exit reservation time may be a time before or after the exit reservation time, for example, 10 minutes before the exit reservation time, or the like.” The above reference provides that a new scheduled time will be provided if it is determined the vehicle will not arrive by the departure time and provided a new departure time before the departure time is expired, which, reads on the information related to the exit reservation time is a time provided before the exit reservation time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama, determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of providing a user a notification to provide a new scheduled departure time after determining the vehicle will not arrive prior to the scheduled departure time of Muramatsu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve parking user experience by adjusting the scheduled departure time between the user and the parking management center. (Muramatsu: Paragraph 0005)

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (US 2017/0329342) in view of Chatterjee et al. (US  2004/0068433), and further in view of Koreishi et al. (US 2018/0350157).
Regarding Claim 10, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 2. and  
the program instructions are further executable by the processor to give notification of information. (Paragraph(s) 0027)(Kazama teaches a user terminal that is able to transmit detailed reservation information back and forth with a central center, which, the central center includes a CPU (i.e., processor))

	With respect to the above limitations: while Kazama teaches a central center that includes a CPU is able to provide reservation information to a user device. However, Kazama/Chatterjee et al., do not explicitly teach confirming a reserved vehicle, which, a notification will be provided that includes the exit reservation time. 
	But, Koreishi et al. in the analogous art of parking, teaches in a case where it is confirmed that the exit reservation time has been designated and a reserved vehicle in the congestion is to be parked in the parking lot, giving the notification comprises giving notification of the confirmed exit reservation time to the reserved vehicle. (Paragraph(s) 0081 and 0089-0090)( Koreishi et al. teaches a server that includes a transmission unit (i.e., processor)  that is able to provide parking space information to the mobile device of a user. Koreishi et al., further, teaches that a notification will be provided to the reservation holder by the transmission unit, which, the notification information will include a reserved start time and a reserved end time (i.e., confirmed exit reservation time), when the parking information complies with the reservation details, paragraph(s) 0089-0090)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama and a determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of a user with a reserved parking space, which, the user will then be provided with an end reservation time of Koreishi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the easiness of parking for a user by enabling a user having a reservation in a parking lot to use the parking lot even when the parking lot is illegally used. (Koreishi et al.: Paragraph 0005)

	Regarding Claim 11, Kazama/Chatterjee et al., teaches all the limitations as applied to Claim 10.
	However, Kazama/Chatterjee et al., doesn’t explicitly teach in a case where confirmation information transmitted from a user who has received the notification of the exit reservation time is acquire, giving the notification comprises giving notification of useful information useful for the user to the user. 
	But, Koreishi et al. in the analogous art of parking, teaches in a case where confirmation information transmitted from a user who has received the notification of the exit reservation time is acquire, giving the notification comprises giving notification of useful information useful for the user to the user. (Paragraph(s) 0081 and 0090)(Koreishi et al. teaches a transmission unit can transmit information to a mobile terminal of the user, which, the information will consist of the parking lot name, reserved start time, and reserved end time, and reserved parking fee (i.e., useful information))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining a vehicle has not been reserved for a parking space based on reservation information of Kazama and a determining a vehicle is not registered for a parking space and allowing the user to enter parking time information into a reservation system of Chatterjee et al., by incorporating the teachings of a user with a reserved parking space, which, the user will then be provided with an parking information of Koreishi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the easiness of parking in a parking space. (Koreishi et al.: Paragraph 0012)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian et al. (US 2019/0272682). Qian et al. teaches a user seeking to park their vehicle without a reservation may identify available parking spaces using a visual display. Qian et al., further, teaches the unreserved user is allowed to park based on restricted conditions such as only being able to park 45 minutes. 
Vishnuvajhala (US 2014/0350855). Vishnuvajhala teaches a user can provide an authorization request for parking, which, can include a time to park and an expiration time. Vishnuvajhala, further, teaches that the system will then provide the user with an parking expiration alert time. The expiration alert time may be provided to the user before or after the user expiration time is reached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628